TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 15, 2020



                                      NO. 03-18-00727-CR


                                    Dustin Clark, Appellant

                                                v.

                                  The State of Texas, Appellee




         APPEAL FROM THE 331ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgments of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgments. Therefore, the Court affirms the trial court’s judgments of conviction. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.